 TEAMSTERS LOCAL 174 (AIRBORNE EXPRESS) 137General Teamsters Local Union No. 174, Interna-tional Brotherhood of Teamsters, AFLŒCIO and Airborne Express, Inc. and ABX Air, Inc., Party-in-Interest.  Cases 19ŒCDŒ483 and 19ŒCDŒ484. September 12, 2003 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH This is a jurisdictional dispute proceeding under Sec-tion 10(k) of the National Labor Relations Act (the Act).  Airborne Express, Inc. (Airborne) filed charges on Feb-ruary 22, 2002, and June 11, 2002, alleging that Respon-dent, General Teamsters Local Union No. 174 (Local 174 or the Union) violated Section 8(b)(4)(D) of the Act by engaging in proscribed activity with an object of forc-ing Airborne to assign certain work to Airborne employ-ees it represents rather than to permit ABX Air, Inc. (ABX) to subcontract the work to employees of Wick™s Air Freight who are also represented by Local 174.  The two cases were consolidated for a hearing held from Au-gust 13 to August 15, 2002, before Hearing Officer Di-anne Todd.   The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION Airborne, a corporation with a place of business in Se-attle, Washington, operates a national and international package pickup and delivery service.  During the 12-month period before the hearing, Airborne, in conducting its business in the State of Washington, derived gross revenues in excess of $50,000 from customers for trans-porting items from the State of Washington to points outside the State or vice versa.  The parties stipulated, and we find, that Airborne is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Local 174 is a labor organization within the meaning of Section 2(5) of the Act.   II. THE DISPUTE A. Background Airborne and ABX are subsidiaries of Airborne, Inc.  Airborne provides local package pick up and delivery services across the country (i.e., similar to its competitors UPS and Federal Express).  ABX, headquartered in Wilmington, Ohio, is an air carrier subject to Railway Labor Act jurisdiction.  ABX Air, Inc., 25 NMB 274 (1998).1  For small volume customers, Airborne employ-ees pick up packages at the customer site, using small delivery vans and trucks up to 26 feet in length, and take them to a local Airborne station (also known as a ﬁtermi-nalﬂ).  After further processing by Airborne employees, ABX then transports the freight to ABX regional sort facilities (also known as ﬁhubsﬂ) or to an Airborne ter-minal in another area, either by using its own aircraft or by subcontracting the work to carriers who use large trac-tors and trailers (semitrailers).  ABX employees at the hubs then sort and reload shipments into containers be-fore sending them to their destination regions.   In April 20012, Airborne introduced its new service of transporting ground product (freight that does not have to be delivered ﬁnext dayﬂ or ﬁsecond dayﬂ as does its ﬁcore productﬂ).  Because ground product does not have to be delivered quickly and must be transported using the most economical method due to its low price, it is generally transported by truck.  Thus, Airborne began using a process called ﬁline haulﬂ transportation, which is distin-guished from the local pick up and delivery described above.  The line haul process involves an ABX-contracted carrier delivering a 53-foot trailer to the cus-tomer, where it is filled by the customer™s employees, hooked up to a tractor, and driven to the closest ABX hub.3  ABX contracts out all line haul work, including the customer-to-hub transportation, because it owns no semi-trailers and employs no semitrailer drivers.4   Beginning in November, Airborne succeeded UPS in the performance of line haul ground delivery service for Cutter & Buck (Airborne™s new ground service cus-tomer).  During the month-long period of transition from UPS to Airborne, Cutter & Buck planned to start slowly, with Airborne drivers transporting small volumes of freight to a station until business reached about 1,300 shipments per night, at which time the direct line haul transportation of freight between Cutter & Buck and the Western Washington Hub (WWH)5 (performed by ABX subcontractors) would begin.6  Airborne Regional Field                                                            1 The Union argues that Airborne and ABX are a single-integrated operation, relying on several cases that deal with the single-employer issue under a different subsection of the Act.  We find it unnecessary to address this issue, as it does not affect the outcome of this case.   2 All dates are in 2001 unless otherwise stated. 3 Airborne used this ﬁcustomer-to-hubﬂ process at least on an occa-sional basis before introducing its ground delivery service, and since then it has used the customer-to-hub process on a regular basis.   4 ABX also uses the term ﬁline haulﬂ to refer to the trucking of freight from Airborne stations to ABX regional hubs and back. 5 An increase in freight volume prompted ABX to establish this hub in November.  The WWH is now located in Chehalis, Washington, outside of the geographic area covered by Airborne employees.   6 This transition was also a test period to determine how Cutter & Buck™s system integrated with Airborne™s internal information transfer 340 NLRB No. 20  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 138 Services Manager Kevin Connelly explained this transi-
tion process to union representatives in discussions be-
fore the work began.  Airborne employees transported 
small volumes of freight to Airborne™s Kent station from 
November 9 to December 9.   
Since December 9, ABX has subcontracted line haul 
work from Cutter and Buck to employees of Wick™s Air 
Freight.  Wick™s employees transport large volume semi-
trailers between Cutter & Buck and WWH, dropping off 
an empty trailer at Cutter & Buck™s facility in the morn-

ing and picking it up in the evening after Cutter & Buck 
employees have loaded it.  Wick™s exclusively performs 
line haul of freight by se
mitrailer and has performed 
other line haul work for ABX for the past 6 years.   
Local 174 represents Airbor
ne employees and Wick™s 
employees in separate bargaining units.  It disputed 
Wick™s employees™ performance of the Cutter & Buck 
work.  The Union referred to its collective-bargaining 
agreement with Air
borne, which states, inter alia, ﬁ2.03 
Employer agrees that work now performed by or hereaf-
ter assigned to members of the bargaining unit will not 

subsequently be performed by non-unit employees.ﬂ  
This dispute led to union grievances, which were dis-
cussed with Airborne in several meetings, including a 
ﬁBoard of Adjustmentﬂ meet
ing between representatives 
of both parties, as well as mediation pursuant to the col-
lective-bargaining agreement.  In trying to resolve the 

dispute, Airborne and the Union exchanged several let-
ters between November 2001 and June 2002, including 
several notices by the Union of its intent to begin eco-
nomic action against Airborne if it did not assign the 
work in dispute to Airborne employees represented by 
Local 174.   
Airborne proposed arbitration of the dispute in De-
cember and the Union rejected
 the proposal.  Airborne 
renewed the proposal to arbitrate in January 2002, agree-
ing to waive any defense of untimeliness.  After hearing 
no response from the Union for over 2 weeks, it in-
formed the Union that it would not waive its claim of 
untimeliness.  Airborne then filed unfair labor practice 
charges against the Union alle
ging violations of Section 
8(b)(4)(D).   
B. Work in Dispute 
The parties stipulated that th
e work in dispute consists 
of ground transportation of freight from Cutter & Buck 
to an ABX hub.   
                                                                                            
                                                           
and tracking system, and to resolve an
y issues with the system integra-
tion, as well as to give notice 
of the transition to UPS.   
C. Contentions of the Parties 
Union™s Argument 
The Union moves to quash th
e notice of hearing, as-
serting that the dispute here involves a work preservation 
claim on behalf of Airborne employees and does not pre-
sent a jurisdictional dispute under Section 10(k) of the 
Act.  See Teamsters Local 107 (Safeway Stores)
, 134 
NLRB 1320 (1961).  The Uni
on also asserts that this 
case does not involve two separate groups of employees 

with competing claims to the 
work in dispute.  The Un-
ion further argues that it unequivocally disclaimed the 
work on behalf of Wick™s employees.  Finally, the Union 
maintains there is an agreed upon voluntary method of 
adjustment for this dispute.   
Alternatively, the Union argues that, if the Board 
reaches the merits of assigni
ng the work in dispute, it 
should award the work to 
Airborne employees repre-
sented by Local 174 based on the factors of its collective-
bargaining agreement with Airborne, relative skills and 
experience, industry and area practice, and Wick™s in-
volvement in bankruptcy proceedings.
7   Airborne™s Argument 
Airborne argues there is r
easonable cause to believe 
that Local 174 violated Section 8(b)(4)(D) of the Act by 
coercive threats in 
support of an attempt to expand its 
jurisdiction to include work that Airborne employees 
have not previously performed.  Airborne also argues 

that competing claims exist between the Airborne em-
ployee group represented by Local 174 and the Wick™s 
employee group also represented by Local 174, the Un-
ion has not unequivocally disclaimed the work on behalf 
of the latter group, and there is no method for voluntary 
adjustment of the dispute.   
Finally, Airborne argues that the work in dispute 
should be awarded to Wick™s employees based on the 

factors of employer prefer
ence, economy and efficiency 
of operations, relative skills and experience, employer 
past practice, industry and ar
ea practice, no loss of jobs, 
safety, certifications and collective-bargaining agree-
ments, and joint committee awards.  Airborne seeks a 
broad award encompassing the work of picking up and 
transporting ground shipments from any Airborne cus-
tomer in the Puget Sound Region to an ABX hub, rather 
 7 We grant the Charging Party™s motion to take administrative notice 
of the bankruptcy court™s orders and 
to augment the re
cord with these orders, which issued subsequent to the hearing in this case.  The United 
States Bankruptcy Court for the Western District of Washington issued 
two orders, denying the Western Conference of Teamsters Pension 
Trust Fund™s motion to convert the Chapter 11 reorganization proceed-
ing to a Chapter 7 liquidation proceeding, and confirming Wick™s plan 
to reorganize, respectively.   
 TEAMSTERS LOCAL 174 (AIRBORNE EXPRESS) 139than limiting the award to transportation between Cutter 
& Buck and an ABX hub.   
D. Applicability of the Statute 
It is well settled that the standard in a Section 10(k) 
proceeding is whether there is reasonable cause to be-
lieve that Section 8(b)(4)(D) of the Act has been vio-
lated.  This standard requires finding that there is reason-
able cause to believe a party has used proscribed means 
to enforce its claim to the work
 in dispute, and that there 
are competing claims to the disputed work among rival 
groups of employees.  In addition, the Board will not 
proceed under Section 10(k) if
 there is an agreed-upon 
method for voluntary adjustment of the dispute.  As dis-
cussed below, we find the prerequisites for asserting ju-
risdiction under Section 10(k) are met in this case.
8   1.  The Union™s work preservation claim 
As indicated, the Union contends its claim on behalf of 
Airborne employees raises a work preservation dispute 

rather than a jurisdictional dispute.  In 
Teamsters Local 
107 (Safeway Stores)
, 134 NLRB 1320, 1321 (1961), the 
Board found that a valid work preservation dispute, in-
volving an attempt to preser
ve or recapture work tradi-
tionally performed by an employee group, was not a ju-

risdictional dispute under Section 8(b)(4)(D) and 10(k).  
In that case, Safeway discharged employees represented 
by one union local, and subsequently reassigned the 
work they had performed to employees represented by 
other union locals.  The reassignment was in direct viola-
tion of the collective-bargai
ning agreement between the 
former union and Safeway.  The former union picketed 
in an effort to preserve the contractual work its members 
traditionally performed.  An unfair labor practice charge 
was filed, initiating a 10(k) proceeding.  The Board con-
cluded that Section 10(k) should not apply because the 
employer unilaterally created 
the dispute by transferring 
the work away from the only group previously claiming 
and performing it under a collective-bargaining agree-
ment. Id. at 1323.   
In subsequent cases, the Board has not applied the 
work preservation doctrine of 
Safeway
 where the union™s 
objective was acquisition of work not historically per-

formed by the claiming group of employees.  See, e.g., 
Teamsters Local 107 (Reber-Friel Co.)
, 336 NLRB 518 
(2001) (union members only performed work in question 
on a few occasions); 
Stage Employees IATSE Local 39 
(Shepard Exposition Services)
, 337 NLRB 721 (2002) 
(union only performed work on three occasions); 
Long-shoremen ILWU Local 14 (Sierra Pacific Industries)
,                                                           
                                                           
8 It is undisputed that the Union 
engaged in coercive acts within the 
meaning of Sec. 8(b)(4) by threatening to picket and strike if Airborne 
employees were not given the work.   
314 NLRB 834 (1994) (although employees performed 
same work at another facility and different work at em-
ployer™s facility, they never performed same work at 
employer™s facility).  The Board has also declined to ap-
ply 
Safeway
 ﬁwhere work preservation claims were based 
entirely on a contractual claim without the employees™ 

having previously performed the work.ﬂ  
Reber-Friel
, supra, at 521.  See also 
Redstone Workers Assn.,
 241 NLRB 945, 946 (1979).   
In light of this precedent, we look to whether Airborne 
employees claiming the work in dispute have tradition-
ally performed this work.  Airborne employees have 
never performed line haul transportation of large vol-
umes of freight by semitrailer from a customer to an 
ABX hub.  At most, they transported small volumes of 
freight to a local Airborne station for one month.  Air-
borne informed the Union this was only a temporary ar-
rangement limited to the transitional period between 
UPS™s service and Airborne™s full service through the 
subcontract with Wick™s.
9   Moreover, in the absence of
 evidence that Airborne 
employees have historically performed the work in dis-

pute, we find Local 174™s reliance on the Airborne col-
lective-bargaining agreement™
s work preservation clause 
unavailing, as in 
Starks Construction Co.
, supra.  Ac-
cordingly, we find reasonable
 cause to believe the Union 
acted in furtherance of a proscribed work acquisition 
objective, creating a jurisdictional dispute under Section 
10(k).    
2.  Competing claims from two groups of employees 
The Board must also dete
rmine that two different 
groups of employees have competing claims to the work 
to find a jurisdictional dispute.  The fact pattern here is 
unusual because the two grou
ps of employees are in 
separate bargaining units represented by the same local 
union but working for two different employers.  How-
ever, the Board has held that employees qualify as differ-
ent competing groups under Section 8(b)(4)(D) in these 
circumstances.  
Electrical Workers Local 98 (Honeywell, 
Inc.)
, 332 NLRB 526, 527 (2000).  The Board has also 
rejected the argument that lo
cal truckdrivers and over-
the-road drivers are in the sa
me trade, craft, or class 
(truckdrivers).  
Truckdrivers & Chauffeurs Local 705 
(Direct Transit)
, 92 NLRB 1715, 1720 (1951).  Finally, 
the Board has held that employees demonstrate a com-
peting claim to disputed work by performing it.   
Plumbers Local 195 (Gulf Oil)
, 275 NLRB 484, 485 fn. 
 9 Likewise, evidence that Airborne employees transported aircraft 
parts by semitrailer over 22 years ago 
is far too remote and isolated to 
support finding a history of performing the work in dispute within the 
meaning of 
Safeway.
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 140 7 (1985) (internal citation omitted).  Thus, we find Air-
borne™s local truckdrivers represented by Local 174 and 
Wick™s line haul truckdrivers represented by Local 174 
are competing groups of employees.   
3.  No valid disclaimer 
The Union asserts that no competing claims exist be-
cause it disclaimed the work in dispute on behalf of 

Wick™s employees.  The Union™s business agent told 
Terry Wick, owner of Wick™s Airfreight, at a dinner 
meeting, that the work belongs to Airborne employees 

rather than Wick™s employee
s.  The Union™s attorney 
also sent a purported disclaimer of the work in dispute to 

the Regional Director during the investigation of the 
charge in this case.  However, Wick™s employees contin-
ued to perform the work.  Moreover, as Airborne points 
out, the Union™s purported disclaimer does not appear to 
have been communicated at all to Airborne or to Wick™s 
employees, much less comm
unicated clearly and un-
equivocally.
10  Furthermore, there is no evidence that any 
Wick™s employees refused to 
do the work or indicated 
that they were only perf
orming the work because of 
some threat of discipline.  
In these circumstances, where 
there is conduct that is inconsistent with the disclaimer, 
and the disclaimer itself is
 not clear and unambiguous, 
there is no valid disclaimer.  
4.  No voluntary method for adjustment of dispute 
We find the facts do not establish that the parties have 
agreed to a voluntary method for adjustment of this dis-
pute.  In 
Longshoremen ILWU Local 6 (Golden Grain)
, 275 NLRB 1128, 1130 (1985), the Board found no such 
voluntary method where the Employer had separate con-
tracts with both unions involved, both of which con-
tained arbitration provisions, but neither contract pro-
vided for tripartite arbitratio
n.  The Board found that 
those circumstances did not 
provide ﬁa method for bind-
ing all parties in a single proceeding.ﬂ  Id., quoting 
San 
Diego Stereotypers Union No. 82
, 201 NLRB 893, 895 
(1973).   
Union witnesses admitted at the hearing that Airborne 
had not agreed to the Union™s belated proposal on the 
first morning of the 10(k) hearing to arbitrate the dispute 
under its contract with Airborne.
11  Even assuming this 
contract provides a means for resolving the dispute be-
tween Airborne and Local 174, there is no basis for bind-
                                                          
 10 The disclaimer must be ﬁclear
, unequivocal, and unqualified.ﬂ  
Operating Engineers Local 150 (Austin Co.)
, 296 NLRB 938, 939 
(1989).   
11 Airborne argues that its offer to arbitrate the dispute had lapsed, 
and the Union™s ﬁacceptanceﬂ of the offer 7 months later at the 10(k) 
hearing was at most a counteroffer to arbitrate, which Airborne did not 
accept.   ing Wick™s to this procedure.  Accordingly, we find there 
is no voluntary means of adjustment binding on all par-
ties to the jurisdictional dispute.   
In sum, we find that there is reasonable cause to be-
lieve that all of the elements of Section 8(b)(4)(D) have 

been shown and that there is no agreed-upon method for 
resolving the jurisdictional dispute.   
E. Decision and Analysis 
The grant of authority in Section 10(k) for the Board to 
ﬁhear and determineﬂ jurisdictional disputes requires the 

Board to make an affirmative 
award of the disputed work 
to one of the groups of employees involved in the dis-

pute.  
NLRB v. Electrical Workers Local 1212 (Columbia 
Broadcasting)
, 364 U.S. 573, 579 (1961).  While the Act 
does not set out the standards the Board is to apply in 
making this determination, the Supreme Court explained 
that ﬁ[e]xperience and common sense will supply the 
grounds for the performance of this job which Congress 
has assigned the Board.ﬂ  Id
. at 583.  Consistent with the 
Court™s opinion, the Board announced in
 Machinists 
Lodge 1743 (J.A. Jones Construction)
, 135 NLRB 1402, 
1410Œ1411 (1962), that in making the determination that 
the Supreme Court found was required by Section 10(k), 
it would consider ﬁall relevant factors,ﬂ and that its de-
termination in a jurisdictional dispute would be an act of 
judgment based on common sense and experience, 
reached by balancing the factors involved in a particular 

case.   We have considered the following factors, which we 
find relevant in the context of
 the current dispute and, for 
the reasons set forth more fully below, we conclude that 
Wick™s employees represented by Local 174 are entitled 
to perform the work in dispute.  In making this determi-
nation, we emphasize that we
 are awarding the work to 
Wick™s employees represented by Local 174, not to that 
Union or its members.   
1. Certifications and collec
tive-bargaining agreements 
Local 174 has separate collective-bargaining agree-
ments with Airborne and Wick™s.  Neither agreement 
specifically covers the work in
 dispute.  Accordingly, we 
find this factor does not favor awarding the work to ei-
ther group of employees.  
2. Employer preference 
The Board finds the preference of the subcontractor in 
control of the work, rather than that of the general con-
tractor, to be controlling.  
Laborers Local 646 (General 
Refrigeration)
, 268 NLRB 472, 473 (1983) (citing 
Oper-
ating Engineers Loca
l 139 (McWad, Inc.)
, 262 NLRB 
1300 (1982)).  Wick™s pref
ers that its employees con-
tinue to perform the work.  We find that this factor favors 
awarding the work to Wick™s employees.   
 TEAMSTERS LOCAL 174 (AIRBORNE EXPRESS) 1413. Economy and efficiency of operations 
According to the testimony of Airborne™s regional 
field services manager Kevin Connelly and Director of 
Field Services Support Robert Severini, Airborne has no 
semitrailers in the Seattle metro area, and it is not set up 
operationally to handle any line haul freight in the Seattle 
market.  Airborne would require a large capital invest-
ment and additional staffing and training to perform the 
work.
12  The evidence does not 
show that Airborne driv-
ers are qualified to drive semi
-trailers, and in any event 
the bargaining unit has not done so for more than 20 

years.  Accordingly, we find that this factor weighs heav-
ily in favor of the current assignment of the work in dis-
pute to Wick™s employees represented by Local 174. 
4. Relative skills and experience 
All Wick™s employees have a Class A commercial 
driver™s license (CDL), which is required to drive a trac-
tor-trailer.  Airborne employees are not required to main-
tain this license.  Union representative Anthony Mur-
rietta named four Airborne drivers who had once shown 
him their Class A licenses or told him that they had Class 
A licenses.  Some Airborne employees drove a semi-
trailer during a single period in the late 1970™s, when 
Airborne used it to transport large aircraft parts between 
commercial airlines and Boeing plants; however, Air-
borne employees have not transported freight by semi-
trailer since that time, nor ha
ve Airborne employees ever 
transported freight by semitra
iler to an ABX hub.  It ap-
pears that few, if any Airb
orne employees have any re-
cent experience doing so.  In contrast, Wick™s employees 

regularly drive semitrailers and have the required li-
censes and endorsements.  Thus, we find that this factor 
favors awarding the work to Wick™s employees repre-
sented by Local 174.   
5. Industry and area practice 
With respect to industry pr
actice, Airborne emphasizes 
that its major competitors, UPS and Federal Express, 
handle freight in the same manner as Airborne and ABX.  
UPS and Federal Express distinguish between line haul 
service and local pick up and delivery, and they use cus-
tomer to hub transportation for large volumes instead of 
routing freight through stations as with small volumes.  
However, the Union points to evidence that UPS uses its 
own employees to perform the customer to hub ship-
ments.  Area practice involves the same considerations; 
the evidence shows that UPS 
follows the aforementioned 
procedure in the Seattle-Tacoma area.  We find this fac-
                                                          
                                                           
12 Moreover, if Airborne drivers were to transport the freight through 
the terminal system rather than dire
ctly to a hub, this additional step 
could jeopardize Cutter & Buck™s 
4-day service requirement.   
tor does not favor awarding the work to either group of 
employees. 
6. Job loss 
There is no evidence that
 any Airborne employees 
would lose work or be laid off if the work in dispute is 
not assigned to them.  On the other hand, the record indi-
cates several Wick™s employees
 would lose their jobs if 
Wick™s did not retain the subcontract for the work in dis-
pute.  In fact, in a letter 
to Local 174 Business Agent 
Tom Mann dated April 2, 2002, Terry Wick lists reten-
tion of the Airborne work as ﬁessential to our survival.ﬂ    
We find this factor weighs in favor of assigning the work 
to employees of Wick™s.
137.  Other factors 
Airborne mentions safety (referring to a study showing 
some correlation between safety and driver experience, 
among other factors) and joint committee awards involv-
ing Airborne and other Teamsters unions covered by the 
National Master Freight Agreement (to which Local 174 
is not a party) as other fact
ors in favor of awarding the 
work to Wick™s employees.  The safety study, even if it 
had been more conclusive as to the correlation between 
safety and driver experience, is of little value in the ab-
sence of evidence regarding individual employees™ driv-
ing histories.  The joint committee awards are irrelevant 
because Local 174 is not a party to the National Master 
Freight Agreement.  We find 
neither of these factors is 
significant to the determination of this dispute.   
CONCLUSION 
For the foregoing reasons, we conclude that Wick™s 
employees represented by Local 174 are entitled to per-
form the work in dispute.  We
 reach this conclusion rely-ing on the factors of employ
er preference, economy and 
efficiency of operations, relative skills and experience, 
and avoidance of loss of jobs.   
F. Scope of the Award 
Airborne seeks a broad award that encompasses the 
work of picking up and transporting ground shipments 

from any Airborne customer in the Puget Sound Region 
to an ABX hub, rather than limiting the award to trans-
portation between Cutter & Buck and an ABX hub.  Air-

borne claims that the disput
e is likely to recur and the 
Union has demonstrated a proclivity to use proscribed 
 13 The Union characterizes Wick™s as ﬁfinancially unstable,ﬂ citing 
Wick™s bankruptcy, its motion to convert from Chapter 11 to Chapter 7 
(which has since been denied), and its attempt in bankruptcy court to 
divest itself of the Teamsters Local 174 contract.  However, we do not 
find this evidence to be relevant 
in determining which group of em-
ployees should perform the work in dispute. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 142 means to obtain similar work.  We find no merit in this 
contention. 
There are two requirements for a broad, area-wide 
award.  First, there must be
 evidence that the disputed 
work has been a continuous source of controversy in the 
relevant geographic area and that similar disputes may 
recur.  Second, there must be evidence demonstrating 

that the charged party has a proclivity to engage in 
unlawful conduct to obtain similar work.  
Bricklayers 
(Sesco, Inc.), 303 NLRB 401, 403 (1991).   
Nothing in the record suggests any history of similar 
work disputes in the past.  Furthermore, there is no evi-

dence demonstrating that Local 174 has a proclivity to 
engage in unlawful conduct to force the reassignment of 
work.  Accordingly, we shall limit the present determina-
tion to the particular controversy that gave rise to this 
proceeding.   
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of Wick™s Airfreight represented by 
General Teamsters Local Union No. 174, International 
Brotherhood of Teamsters,
 AFLŒCIO, are entitled to 
perform the work of ground transportation of freight 
from Cutter & Buck to an ABX Air, Inc. regional hub. 
2.  General Teamsters Local Union No. 174, Interna-
tional Brotherhood of Teamsters, AFLŒCIO is not enti-
tled by means proscribed by Section 8(b)(4)(D) of the 
Act to force or require Airborne Express, Inc. to assign 
the disputed work to employees represented by it.   
3.  Within 14 days from this date, General Teamsters 
Local Union No. 174, International Brotherhood of 

Teamsters, AFLŒCIO shall no
tify the Regional Director 
for Region 19 in writing whether it will refrain from 

forcing Airborne Express, Inc., by means proscribed by 
Section 8(b)(4)(D), to assign the disputed work in a 
manner inconsistent with this determination.   
  